IN THE SUPREME COURT OF TEXAS

                                 No. 10-0139

                          IN RE  JAMES ELBAOR, M.D.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for temporary relief, filed March  1,
2010, is granted in part in Cause No. 2003-3672, styled  Chelsea  B.  Rogers
v. James Elbaor, M.D., in the  327th  District  Court  of  El  Paso  County,
Texas, thereby staying the portions of the trial court's  February  1  order
that  (1)  overrule  all  objections  made  by  Dr.  Elbaor  to  Plaintiff's
Interrogatories in Aid of  Judgment,  Requests  for  Production  in  Aid  of
Judgment and the Notice of  Intention  to  Take  Oral  Deposition  of  James
Elbaor, M.D. in Aid of Judgment with Duces Tecum; (2) order  Dr.  Elbaor  to
respond fully toPlaintiff's Requests for Production in Aid of  Judgment  and
Interrogatories in Aid of Judgment; and (3) order Dr. Elbaor  to  submit  to
deposition.

      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this March 10, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk